The original 95 1/2 acres was along Lake Michigan and extended to the waters of the lake. The meander line was no boundary.Hilt v. Weber, 252 Mich. 198 (71 A.L.R. 1238). Twenty acres were sold and described by metes and bounds, leaving a strip between such parcel and the lake. Did such strip adhere to the original 95 1/2 acres or did it pass to the purchaser of the 20 acres? Without such lake frontage the 20-acre parcel is landlocked. The metes and bounds description was preceded by the following location of the property:
"20 acres off NW corner of S. 55 1/2 acres being S. 55 1/2 acres of Nfrl 1/2 of sec. 13, twp. 6 S., R. 20 W. 95.5 acres more or less."
This deed was executed in August, 1897, quite 46 years ago and consequently we have no contemporaneous evidence of the understanding of the parties. I am opposed to disturbing long-standing titles by technicalities based upon faulty descriptions in old deeds after contemporaneous evidence of intention of the parties thereto is unavailable. What I have said applies to all questions presented.
The bill should be dismissed, with costs to defendants. *Page 247